UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1982



MIN WU GAO; BIYUN ZHANG,

                                                         Petitioners,

          versus


U.S. IMMIGRATION & NATURALIZATION      SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of Orders of the Board of Immigration
Appeals. (A70-895-403, A70-699-679)


Submitted:   April 17, 2003                   Decided:   May 1, 2003


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jin Tang, LAW OFFICES OF TAN & ASSOCIATES, Rockville, Maryland, for
Petitioner. Robert D. McCallum, Jr., Assistant Attorney General,
Emily Anne Radford, Assistant Director, James A. Hunolt, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Min Wu Gao and Biyun Zhang, natives and citizens of the

People’s Republic of China, petition for review of two separate

orders of the Board of Immigration Appeals (“Board”) affirming

without    opinion   the   immigration   judge’s   order    denying   their

applications for asylum and withholding of removal.

     The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).         We conclude that the record

supports the immigration judge’s conclusion that Gao and Zhang

failed to establish their eligibility for asylum.            See 8 C.F.R.

§ 208.13(a) (2002); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir.

1999).    As the decision in this case is not manifestly contrary to

law, we cannot grant the relief that Gao and Zhang seek.

     Accordingly, we deny the petition for review.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           PETITION DENIED




                                    2